Citation Nr: 0805800	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2007 decision, the Court vacated the parts of a July 2005 
Board decision that denied service connection for chronic 
fatigue syndrome and hepatitis C, and remanded the matters 
for development and readjudication consistent with the 
Court's order.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a November 1998 decision, the 
Board, in pertinent part, denied entitlement to service 
connection for chronic fatigue.  The veteran appealed the 
Board decision to the Court.  In January 2000, the Court, in 
pertinent part, vacated the part of the November 1998 Board 
decision that denied service connection for chronic fatigue, 
and remanded the issue.  In August 2000, the Board remanded 
the claim for additional development and adjudicative action 
consistent with the joint motion for remand.  A December 2002 
rating decision denied service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Court's decision held that the RO did not substantially 
comply with the terms of the Board remand dated in August 
2000 that directed it to provide the veteran with a VA 
examination by a "specialist in infectious diseases/immune 
disorders."  The veteran was instead examined by a 
rheumatologist, and the Court's decision holds that that 
examination did not substantially comply with the Board's 
remand.  In essence, the Court directs the Board to ensure 
that the veteran is examined by a specialist in infectious 
diseases/immune disorders.  

With respect to the claim of service connection for hepatitis 
C, the Court's decision also faulted the Board's conclusion 
that the veteran's lay statements regarding his exposure to 
blood in service were rebutted by clear and convincing 
evidence.  

In December 2007, the veteran submitted to the Board a 
statement from Kurt A. Wever, M.D., which addressed the issue 
of the etiology of his hepatitis C.  This evidence has not 
been considered by the RO, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consequently, it 
must be reviewed by the RO before it can be reviewed by the 
Board.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
examination by, or refer the case to, a 
specialist in infectious diseases/immune 
disorders, on a fee basis if necessary, 
for opinions as to: (1) Whether the 
diagnosis of CFS is correct and, if it is 
not, what the correct diagnosis is of the 
symptoms now diagnosed as CFS; (2) Whether 
CFS was shown during service; (2) Whether 
CFS, if deemed a valid diagnosis by the 
examiner, was as likely as not caused or 
permanently worsened by the veteran's 
service-connected psychiatric disorder; 
(3) Whether any CFS was as likely as not 
caused by exposure to Agent Orange; and 
(4) Whether the veteran's hepatitis C at 
least as likely as not (i.e., 50% or 
better probability) was caused by risk 
factors during his active service vs. any 
postservice risk factors shown by the 
record.  Any indicated diagnostic tests 
should be accomplished.  It is essential 
that the examiner review the claims 
folder, including the various medical 
opinions of record (summarized in the July 
2005 Board decision).  It would be helpful 
if the examiner would refer to any medical 
treatises or the results of scientific 
studies that support the conclusions 
reached, providing a copy of such 
literature if possible.  In discussing the 
likely etiology of the veteran's 
hepatitis-C, the consulting physician 
should discuss the various risk factors 
shown by the record, and should 
specifically comment on the opinions by 
Dr. K.W. that are associated with the 
claims file, noting what evidence in the 
record and/or generally accepted medical 
principles support or rebut that opinion.  
In the event that the veteran fails to 
report for the examination, the examiner 
should provide the requested opinion after 
reviewing the claims folder.

2.  The RO should readjudicate the claims 
in light of all evidence added to the 
record since the Board's July 2005 
decision, specifically the VA examination 
requested above and Dr. Wever's June 2007 
statement.  In its consideration of the 
hepatitis C claim, the RO should address 
the credibility issues that have been 
cited in the Court's decision and any 
misconduct issues raised by the risk 
factors reported.  If either claim remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

